Case 1-18-47391-ess Doc1-8 Filed 12/28/18 Entered 12/28/18 12:06:49

Fill in this information to identify your case:

petort _Mecicn Franec@ &

First Name Middle Name “Lastilame

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of New York

Case number Check if this is:
(lf known}
CJ An amended filing

LJ A supplement showing postpetition chapter 13
income as of the following date:

Official Form 106! MMT DDIYYYy
Schedule I: Your Income 12/15

Be as complete and accurate as posslbie. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not Inciude information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known}. Answer every question.

Describe Employment

1. Fill In your employment
information.

 

 

 

 

 

 

 

If you nave more than one job,

attach a separate page with _
information about additional Employment status YD Employed 4 Employed
employers. LI Not employed LY Not employed

Include parttime, seasonal, or

self-employed work. Crus ax Seve Grek Lender

 

 

Occupation may include student Occupation
or homemaker, if it applies. ao
Employer's name Chas Ce oro~ Tersfte
| oo |
Employer's address x 49d 5 hr Ay 2ave

 

“Number Street Number Street

272%

 

Way soe NS lolig Aveens uy

City State ZIP Cade City State ZIP Code

How long employed there? ty CHS A SyCS

Cra Give Detalls About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than ane employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

 

 

 

2. List monthly gross wages, salary, and commissions (before all payroll

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 906) . $ ] % i 2.

3. Estimate and list monthly overtime pay. 3. +3 + §

4. Calculate gross income. Add line 2 + line 3. 4. ¢ Jou $ | ' 6 5 0

 

 

 

 

 

 

 

37
Official Form 106! Schedule i: Your Income

 

 
Case 1-18-47391-ess Doc1-8 Filed 12/28/18 Entered 12/28/18 12:06:49

Debtor 1 Mone i i Ei si Af ruc Case number ti known}

First Name Middie Name Last Nee

 

 

 

Copy line 4 Were... cccceneserssecrssecsersaecssnreaerssscrsieaeeerietanititticaesecsesseees

5. List all payroll deductions:

JY vo

5a. Tax, Medicare, and Social Security deductions 5a. § 352 i)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$
5b. Mandatory contributions for retirement plans 5b. § $
5c. Voluntary contributions for retirement plans 5c. § $
5d. Required repayments of retirement fund loans 5d. § $
Se. Insurance fe. § $
5f. Domestic support obligations of. $ $
5g. Union dues 5g. § §
5h. Other deductions. Specify: 5h. *g + $
6. Add the payroll deductions. Add lines 5a + 5b + 5c +5d+5e+5f+5g+5h. 6. $39 he Oo $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. 4 |, G { fy $ Z G chick
8. List all other income regularly recolved:
8a. Net income from rental property and from operating a business,

profession, or farm

Attach a statement for each property and business showing gross

receipts, ordinary and necessary business expenses, and the total g © $

monthly net income. 8a.
8b. Interest and dividends a. g O $
8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousal support, child support, maintenance, divorce 5 é) $

setilement, and property settlement. 8c.
8d. Unemptoyment compensation 7 a a $
8e. Social Security 8e. § & $
8f. Other government assistance that you regularly receive

Include cash assistance and the vatue (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies.

Specify: a, $_2 $
8g. Pension or retirement income 89. §$ 9 $
8h. Other monthly income. Specify: 8h. +5 6 +3

9. Add all other income. Add lines 8a + 8b + 8c + Bd + Be + 8F +8g + Bh. 9. 3 $
10. Calculate monthly income. Add line 7 + line 9. Ww \ = |e ° rtG
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. s] b4% + g1j6}3_ = sy YO

 

 

 

 

 

1

=

. State all other regular contributions to the expenses that you list in Schedufe J.

Include contributions from an unmarried partner, members of your househald, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in tines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

 

 

Specify: 11.4% §
12. Add the amount in the last column of iIne 10 to the amount in fine 11. The result is the combined monthly income. a 3: 00
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies 12. Ss: I G.
Combined

monthly income

0,

 

‘v you expect an increase or decrease within the year after you file this form?

Yes. Explain:

 

 

 

 

 

 

38
Official Form 1061 Schedule 3: Your income
